Citation Nr: 0935439	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-35 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than February 28, 
2004 for award of service connection for erectile dysfunction 
and special monthly compensation (SMC) on account of loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to 
October 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 2005 and February 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  The Veteran 
testified before the undersigned Veterans Law Judge at a 
video conference hearing in July 2009.  A transcript of that 
hearing is of record.

At the time of the Veteran's July 2009 Board hearing, the 
Veteran withdrew his claims for higher initial evaluations 
for peripheral neuropathy of the right upper extremity, left 
upper extremity, and left lower extremity respectively.  As 
such, these issues are no longer on appeal before the Board.

Initially, the Board notes that throughout the pendency of 
this appeal, there has been confusion over the 
characterization of the issue on appeal.  Specifically, at 
different times throughout the appeal, the Veteran has 
referred to the issue on appeal as a claim for an earlier 
effective date for award of service connection for erectile 
dysfunction, and at other times as a claim for an earlier 
effective date for the award of SMC based on loss of use of a 
creative organ.  In any event, the Board notes that both 
awards have been made effective as of February 28, 2004.  
Because the Board finds that the Veteran has disagreed with 
the effective date for each, the salient issue is whether the 
Veteran is entitled to an effective date earlier than 
February 28, 2004, for each.

Procedurally, the Board notes that on February 28, 2005, the 
Veteran filed a claim for service connection for diabetes and 
erectile dysfunction.  By way of a September 2005 rating 
decision, the RO granted service connection for type II, 
diabetes mellitus with erectile dysfunction, effective from 
February 28, 2004.  In October 2005, the Veteran submitted a 
notice of disagreement (NOD) as to the September 2005 rating 
decision, stating his belief that his service-connected 
erectile dysfunction should be considered as a separate 
service-connected disability.  In November 2005, the 
Veteran's representative requested review of the September 
2005 RO decision granting service connection for diabetes 
mellitus and erectile dysfunction for error in failing to 
award special monthly compensation for loss of use of a 
creative organ.  As a result of the October 2005 NOD, and 
November 2005 communication by the Veteran's representative, 
in a February 2006 rating decision, the RO granted special 
monthly compensation (SMC) based on loss of use of a creative 
organ, effective from February 28, 2004, the same effective 
date the Veteran was awarded service connection for diabetes 
with erectile dysfunction.  

In January 2007, the Veteran stated that he wanted to file a 
claim for an earlier effective date for award of SMC for 
erectile dysfunction.  In this case, because of the confusion 
created by the manner the Veteran's claim was addressed, and 
because the Veteran was clearly in disagreement as early as 
October 2005 with the way the erectile dysfunction issue was 
handled, the Board is giving the Veteran the benefit of the 
doubt, and liberally interpreting the October 2005 and 
January 2007 communications from the Veteran as expressions 
of disagreement with the effective date for each.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for 
type II diabetes with erectile dysfunction was received at 
the RO on February 28, 2005.

2.  A regulation, effective July 9, 2001, added type II 
diabetes mellitus to the list of disabilities for which 
service connection could be awarded on a presumptive basis as 
diseases based on exposure to herbicides. 


CONCLUSION OF LAW

The criteria for an effective date earlier than February 28, 
2004, for the award of service connection for erectile 
dysfunction and special monthly compensation based on loss of 
use of a creative organ have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.400, 3.114, 3.350 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2007.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to an earlier effective date, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the Veteran's behalf.  The Veteran was apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Further, in connection with this appeal for an earlier 
effective date, there is no indication that any additional 
action is needed to comply with the duty to assist.  For this 
issue, the outcome of the appeal turns on a determination as 
to the date that the original claim for service connection 
for diabetes, type II, and erectile dysfunction was received.  
There is no need for further medical examination or opinion, 
and therefore, the Board finds that no further development 
action is required.

The Veteran claims that he is entitled to an earlier 
effective date for the grant of service connection for 
erectile dysfunction and special monthly compensation for 
loss of use of a creative organ.  In this case, the Veteran 
contends that he filed a claim for service connection for 
erectile dysfunction due to herbicide exposure in 1997, and 
therefore believes that he is entitled to service connection 
for his erectile dysfunction effective as of 1997.  

The Board initially notes that VA law provides that 
entitlement to special monthly compensation is warranted if a 
Veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of one or more 
creative organs.  38 U.S.C.A. § 1114(k) (West 2002); 38 
C.F.R. § 3.350(a) (2008).  In this case, the predicate 
service-connected disability upon which special monthly 
compensation was granted, is erectile dysfunction.

Governing law provides that except as otherwise provided, the 
effective date of an evaluation and award based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Where compensation (in this case 
service connection for type II diabetes mellitus and erectile 
dysfunction) was awarded pursuant to a liberalizing law, the 
effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the liberalizing regulation. In order for a 
claimant to be eligible for a retroactive payment the 
evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue. If a claim is reviewed on the initiative of VA 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of administrative determination of 
entitlement.  If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the law 
or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a).

Here, the evidence of record shows that the Veteran was 
diagnosed with type II diabetes with erectile dysfunction in 
the 1990s (see April 1993 progress note entry by D.J., M.D., 
and March 2006 letter by R.J., M.D.).  Therefore, the 
Veteran's eligibility to benefits existed on the effective 
date of the liberalizing law (July 9, 2001), and continuously 
thereafter to the date of his claim.  However, in this case, 
the claim was not filed until February 28, 2005.  The 
effective date of the liberalizing regulation which allowed 
for the grant of service connection for type II diabetes 
mellitus with erectile dysfunction associated with herbicide 
exposure was July 9, 2001.  (See 66 Fed. Reg. 23166, changing 
the regulations pertaining to presumptions of service 
connection for diseases associated with exposure to certain 
herbicide agents: type 2 diabetes, effective as of July 9, 
2001).  In particular, the changes addressed the evidence of 
the association between exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era and the subsequent 
development of type 2 diabetes.  66 Fed. Reg. 23166 (codified 
at 38 C.F.R. § 3.309(e)).

In this case, because the Veteran filed his claim for service 
connection for type 2 diabetes with erectile dysfunction more 
than one year after the effective date of the liberalizing 
law (in this case July 9, 2001), benefits may not be awarded 
any sooner than awarded by the RO.

The Board has no authority to award an effective date for a 
grant of service connection for erectile dysfunction or 
special monthly compensation due to loss of use of a creative 
organ any earlier than that authorized by law.  The Board is 
precluded from awarding benefits where they are not allowed 
by statute.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(finding where a statute specifically provided an effective 
date as the date of application, an earlier effective date 
was not allowed because payment of government benefits must 
be authorized by statute).

There is no statutory or regulatory authority that would 
allow VA to grant the Veteran an earlier effective date for 
the reasons he has alleged.  (Although 38 C.F.R. § 3.816 
allows for exceptions to the general rules regarding 
effective dates when claims for certain herbicide diseases 
were made before the diseases were added to the list of those 
that may be presumed to have been incurred during service, 
the regulation is not applicable here because the Veteran's 
claim was filed after diabetes mellitus, type II was added to 
the list of presumptive diseases.)  Accordingly, the appeal 
seeking an effective date prior to February 28, 2004, for the 
award of special monthly compensation for loss of use of a 
creative organ must be denied.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than February 28, 
2004, for award of service connection for erectile 
dysfunction or special monthly compensation (SMC) on account 
of loss of use of a creative organ is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


